PER CURIAM:
This is an appeal from the denial of a Georgia state prisoner’s petition for the writ of habeas corpus. We affirm.
Upon a plea of guilty to robbery, Ector was sentenced to life imprisonment. His sole contention is that negroes were systematically excluded from the grand jury that indicted him.
After a hearing the Superior Court of Tattnall County, Georgia, denied relief. Without appeal to the Supreme Court of Georgia, Ector filed his petition in the District Court. The writ was denied because the court properly found that Ector had failed to exhaust available state remedies. Fay v. Noia, 1963, 372 U.S. 391, 82 S.Ct. 822, 9 L.Ed.2d 827; Williams v. Wainwright, 5 Cir. 1970, 427 F.2d 921; Donlavey v. *976Smith, 5 Cir. 1970, 426 F.2d 800; Williams v. Wainwright, 5 Cir. 1969, 410 F.2d 144; Goodwin v. Holman, 5 Cir. 1966, 361 F.2d 403.
Affirmed.